UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. Name of Fund: Buffalo Discovery Fund Period: July 1, 2013-June 30, 2014 Company Name Meeting Date CUSIP Ticker ACCURAY INCORPORATED 11/21/13 ARAY Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1AELECTION OF DIRECTOR: ROBERT S. WEISS For 1BELECTION OF DIRECTOR: RICHARD PETTINGILL For For 2ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (SAY-ON-PAY VOTE). Issuer For For 3TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Issuer Company Name Meeting Date CUSIP Ticker ACI WORLDWIDE, INC. 6/18/14 ACIW Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For JOHN D. CURTIS For PHILIP G. HEASLEY For JAMES C. MCGRODDY For DAVID A. POE For HARLAN F. SEYMOUR For JOHN M. SHAY, JR. For JOHN E. STOKELY For JAN H. SUWINSKI For For 2.RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Issuer For For 4. APPROVE THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED FOR ISSUANCE THEREUNDER. Issuer Company Name Meeting Date CUSIP Ticker ACTAVIS 5/9/14 G0083B108 ACT Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: PAUL M. BISARO For 1B.ELECTION OF DIRECTOR: JAMES H. BLOEM For 1C.ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE For 1D.ELECTION OF DIRECTOR: TAMAR D. HOWSON For 1E.ELECTION OF DIRECTOR: JOHN A. KING For 1F.ELECTION OF DIRECTOR: CATHERINE M. KLEMA For 1G.ELECTION OF DIRECTOR: JIRI MICHAL For 1H.ELECTION OF DIRECTOR: SIGURDUR OLI OLAFSSON For 1I.ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN For 1J.ELECTION OF DIRECTOR: RONALD R. TAYLOR For 1K.ELECTION OF DIRECTOR: ANDREW L. TURNER For 1L.ELECTION OF DIRECTOR: FRED G. WEISS For For 2.TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Issuer For For 3.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 4.TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ISSUE A SUSTAINABILITY REPORT. Security Holder Company Name Meeting Date CUSIP Ticker ACUITY BRANDS, INC. 1/7/14 00508Y102 AYI Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For GORDON D. HARNETT For ROBERT F. MCCULLOUGH For DOMINIC J. PILEGGI For For 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 3.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker ADTRAN INC. 5/14/14 00738A106 ADTN Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For THOMAS R. STANTON For H. FENWICK HUSS For WILLIAM L. MARKS For JAMES E. MATTHEWS For BALAN NAIR For ROY J. NICHOLS For For 2.SAY-ON-PAY RESOLUTIONS, NON-BINDING APPROVAL OF THE EXECUTIVE COMPENSATION POLICIES AND PROCEDURES OF ADTRAN AS WELL AS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer For For 3.RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Company Name Meeting Date CUSIP Ticker THE ADVISORY BOARD COMPANY 9/5/13 00762W107 ABCO Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For SANJU K. BANSAL For DAVID L. FELSENTHAL For PETER J. GRUA For NANCY KILLEFER For KELT KINDICK For ROBERT W. MUSSLEWHITE For MARK R. NEAMAN For LEON D. SHAPIRO For FRANK J. WILLIAMS For LEANNE M. ZUMWALT For For 2.RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Issuer For For 3.APPROVAL OF THE 2-BASED COMPENSATION UNDER THE PLAN AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 4.APPROVAL, BY AN ADVISORY VOTE, OF THE ADVISORY BOARD COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Company Name Meeting Date CUSIP Ticker AGILENT TECHNOLOGIES INC. 3/19/14 00846U101 A Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: HEIDI FIELDS For 1.2ELECTION OF DIRECTOR: A. BARRY RAND For For 2.TO RATIFY THE AUDIT AND FINANCE COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AGILENT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3.TO RE-APPROVE THE PERFORMANCE GOALS UNDER AGILENT'S 2 Issuer For For 4.TO APPROVE THE COMPENSATION OF AGILENT'S NAMED EXECUTIVE OFFICERS. Issuer Company Name Meeting Date CUSIP Ticker AKAMAI TECHNOLOGIES, INC. 5/14/14 00971T101 AKAM Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: MONTE FORD For 1.2ELECTION OF DIRECTOR: FREDERIC SALERNO For 1.3ELECTION OF DIRECTOR: STEVEN SCOPELLITE For 1.4ELECTION OF DIRECTOR: BERNARDUS VERWAAYEN For For 2.TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE OFFICER COMPENSATION. Issuer For For 3.TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 4.TO VOTE ON A NON-BINDING SHAREHOLDER PROPOSAL TO REPEAL OUR CLASSIFIED BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Issuer Company Name Meeting Date CUSIP Ticker AKORN INC. 5/2/14 AKRX Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For JOHN N. KAPOOR, PHD Against RONALD M. JOHNSON For BRIAN TAMBI For STEVEN J. MEYER For ALAN WEINSTEIN For KENNETH S. ABRAMOWITZ For ADRIENNE L. GRAVES, PHD For For 2.PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP TO SERVE AS AKORN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.PROPOSAL TO APPROVE THE ADOPTION OF THE AKORN, INC. 2 Issuer For For 4.SAY ON PAY - AN ADVISORY VOTE ON APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Issuer Company Name Meeting Date CUSIP Ticker ALIGN TECHNOLOGY, INC. 5/15/14 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: JOSEPH LACOB For 1.2ELECTION OF DIRECTOR: C. RAYMOND LARKIN, JR. For 1.3ELECTION OF DIRECTOR: GEORGE J. MORROW For 1.4ELECTION OF DIRECTOR: DR. DAVID C. NAGEL For 1.5ELECTION OF DIRECTOR: THOMAS M. PRESCOTT For 1.6ELECTION OF DIRECTOR: ANDREA L. SAIA For 1.7ELECTION OF DIRECTOR: GREG J. SANTORA For 1.8ELECTION OF DIRECTOR: WARREN S. THALER For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Company Name Meeting Date CUSIP Ticker ALLERGAN, INC. 5/6/14 AGN Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For For 1A.ELECTION OF DIRECTOR: DAVID E.I. PYOTT Issuer For For 1B.ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Issuer For For 1C.ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. Issuer For For 1D.ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. Issuer For For 1E.ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Issuer For For 1F.ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. Issuer For For 1G.ELECTION OF DIRECTOR: TIMOTHY D. PROCTOR Issuer For For 1H.ELECTION OF DIRECTOR: RUSSELL T. RAY Issuer For For 1I.ELECTION OF DIRECTOR: HENRI A. TERMEER Issuer For For 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer For For 3.ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer For For 4.APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO ACT BY WRITTEN CONSENT. Issuer Against Against 5.STOCKHOLDER PROPOSAL (SEPARATE CHAIRMAN AND CEO). Security Holder Company Name Meeting Date CUSIP Ticker ANSYS INC. 5/20/14 03662Q105 ANSS Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: JAMES E. CASHMAN III For 1.2ELECTION OF DIRECTOR: AJEI S. GOPAL For 1.3ELECTION OF DIRECTOR: WILLIAM R. MCDERMOTT For For 2.A NON-BINDING, ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer For For 3.THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker APPLE INC. 2/28/14 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For WILLIAM CAMPBELL For TIMOTHY COOK For MILLARD DREXLER For AL GORE For ROBERT IGER For ANDREA JUNG For ARTHUR LEVINSON For RONALD SUGAR For For 2.THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Issuer For For 3.THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Issuer For For 4.THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Issuer For For 5.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Issuer For For 6.A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer For For 7.THE APPROVAL OF THE APPLE INC. 2 Issuer Against Against 8.A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Security Holder Against Against 9.A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Security Holder Against Against 10.A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Security Holder Against Against 11.A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Security Holder Company Name Meeting Date CUSIP Ticker BAKER HUGHES INCORPORATED 4/24/14 BHI Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: LARRY D. BRADY For 1B.ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. For 1C.ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD For 1D.ELECTION OF DIRECTOR: LYNN L. ELSENHANS For 1E.ELECTION OF DIRECTOR: ANTHONY G. FERNANDES For 1F.ELECTION OF DIRECTOR: CLAIRE W. GARGALLI For 1G.ELECTION OF DIRECTOR: PIERRE H. JUNGELS For 1H.ELECTION OF DIRECTOR: JAMES A. LASH For 1I.ELECTION OF DIRECTOR: J. LARRY NICHOLS For 1J.ELECTION OF DIRECTOR: JAMES W. STEWART For 1K.ELECTION OF DIRECTOR: CHARLES L. WATSON For For 2.AN ADVISORY VOTE RELATED TO THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. Issuer For For 3.RATIFICATION OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer For For 4.THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Issuer For For 5.THE APPROVAL OF THE AMENDED AND RESTATED BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC. 5/6/14 BAX Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For For 1A.ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Issuer For For 1B.ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Issuer For For 1C.ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Issuer For For 1D.ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Issuer For For 2.RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3.APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Against Against 4.SHAREHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Security Holder Against Against 5.SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Security Holder Company Name Meeting Date CUSIP Ticker BORGWARNER INC. 4/30/14 BWA Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: JAN CARLSON For 1.2ELECTION OF DIRECTOR: DENNIS C. CUNEO For 1.3ELECTION OF DIRECTOR: VICKI L. SATO For For 2TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2014. Issuer For For 3ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Issuer For For 4APPROVAL OF BORGWARNER INC. 2 Issuer For For 5AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Issuer Against Against 6STOCKHOLDER PROPOSAL CONCERNING SIMPLE MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker BROADCOM CORPORATION 5/13/14 BRCM Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For ROBERT J. FINOCCHIO, JR For NANCY H. HANDEL For EDDY W. HARTENSTEIN For MARIA M. KLAWE, PH.D. For JOHN E. MAJOR For SCOTT A. MCGREGOR For WILLIAM T. MORROW For HENRY SAMUELI, PH.D. For ROBERT E. SWITZ For For 2.ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. Issuer For For 3.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Company Name Meeting Date CUSIP Ticker BROADSOFT INC. 5/2/14 11133B409 BSFT Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For DAVID BERNARDI For JOHN D. MARKLEY, JR. For For 2.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer For For 3.TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Company Name Meeting Date CUSIP Ticker CARBO CERAMICS, INC. 5/20/14 CRR Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For SAMUEL F. THOMAS For W. DOUGLAS BROWN For RICHARD E. GOODRICH For TERRENCE J. KEATING For STEVEN W. KRABLIN For MICHAEL W. PRESS For ELIZABETH G. SPOMER For THOMAS L. WILLIAMS For For 2.PROPOSAL TO APPROVE THE 2 Issuer For For 3.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 4.PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Company Name Meeting Date CUSIP Ticker CEPHEID 4/22/14 15670R107 CPHD Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: ROBERT J. EASTON For 1B.ELECTION OF DIRECTOR: HOLLINGS C. RENTON For 1C.ELECTION OF DIRECTOR: GLENN D. STEELE, JR. For For 2.TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. Issuer Against For 3.TO AMEND CEPHEID'S 2'S COMMON STOCK RESERVED FOR ISSUANCE BY 3,300,-DETERMINED AMOUNT OF STOCK OPTION EQUIVALENTS GRANTED TO OUR NON-EMPLOYEE DIRECTORS. Issuer For For 4.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Against For 5.TO APPROVE A NON-BINDING RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP Ticker CHARLES RIVER LABORATORIES INTL., INC. 5/6/14 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For JAMES C. FOSTER For ROBERT J. BERTOLINI For STEPHEN D. CHUBB For DEBORAH T. KOCHEVAR For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For C. RICHARD REESE For CRAIG B. THOMPSON For RICHAR F. WALLMAN For For 2.SAY ON PAY - AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Issuer For For 3.PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014. Issuer Company Name Meeting Date CUSIP Ticker CHART INDUSTRIES, INC. 5/22/14 16115Q308 GTLS Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For SAMUEL F. THOMAS For W. DOUGLAS BROWN For RICHARD E. GOODRICH For TERRENCE J. KEATING For STEVEN W. KRABLIN For MICHAEL W. PRESS For ELIZABETH G. SPOMER For THOMAS L. WILLIAMS For For 2)RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3)APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer For For 4)TO APPROVE AND ADOPT THE CHART INDUSTRIES, INC. CASH INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP Ticker CITRIX SYSYEMS INC. 5/22/14 CTXS Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: ROBERT D. DALEO For 1B.ELECTION OF DIRECTOR: MURRAY J. DEMO For 1C.ELECTION OF DIRECTOR: ASIFF S. HIRJI For For 2.APPROVAL OF THE 2 Issuer For For 3.RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Issuer For For 4.ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Company Name Meeting Date CUSIP Ticker ECOLAB INC. 5/8/14 ECL Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. For 1B.ELECTION OF DIRECTOR: BARBARA J. BECK For 1C.ELECTION OF DIRECTOR: LESLIE S. BILLER For 1D.ELECTION OF DIRECTOR: CARL M. CASALE For 1E.ELECTION OF DIRECTOR: STEPHEN I. CHAZEN For 1F.ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER For 1G.ELECTION OF DIRECTOR: ARTHUR J. HIGGINS For 1H.ELECTION OF DIRECTOR: JOEL W. JOHNSON For 1I.ELECTION OF DIRECTOR: MICHAEL LARSON For 1J.ELECTION OF DIRECTOR: JERRY W. LEVIN For 1K.ELECTION OF DIRECTOR: ROBERT L. LUMPKINS For 1L.ELECTION OF DIRECTOR: VICTORIA J. REICH For 1M.ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT For 1N.ELECTION OF DIRECTOR: JOHN J. ZILLMER For For 2.RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Issuer For For 4.ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Issuer Against Against 5.STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Security Holder Company Name Meeting Date CUSIP Ticker EMC CORPORATION 4/30/14 EMC Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: MICHAEL W. BROWN For 1B.ELECTION OF DIRECTOR: RANDOLPH L. COWEN For 1C.ELECTION OF DIRECTOR: GAIL DEEGAN For 1D.ELECTION OF DIRECTOR: JAMES S. DISTASIO For 1E.ELECTION OF DIRECTOR: JOHN R. EGAN For 1F.ELECTION OF DIRECTOR: WILLIAM D. GREEN For 1G.ELECTION OF DIRECTOR: EDMUND F. KELLY For 1H.ELECTION OF DIRECTOR: JAMI MISCIK For 1I.ELECTION OF DIRECTOR: PAUL SAGAN For 1J.ELECTION OF DIRECTOR: DAVID N. STROHM For 1K.ELECTION OF DIRECTOR: JOSEPH M. TUCCI For For 2.RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Issuer For For 3.ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Issuer Against Against 4.TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder Against Against 5.TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Security Holder Company Name Meeting Date CUSIP Ticker EQUINIX INC. 6/4/14 29444U502 EQIX Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For THOMAS BARTLETT For GARY HROMADKO For SCOTT KRIENS For WILLIAM LUBY For IRVING LYONS, III For CHRISTOPHER PAISLEY For STEPHEN SMITH For PETER VAN CAMP For For 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer For For 4.TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO IMPOSE OWNERSHIP AND TRANSFER RESTRICTIONS IN CONNECTION WITH EQUINIX'S REAL ESTATE INVESTMENT TRUST ("REIT") CONVERSION PLAN. Issuer For For 5.APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2("ESPP") TO EXTEND ITS TERM AND REMOVE THE ANNUAL AUTOMATIC INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR PURCHASE UNDER ESPP. Issuer Company Name Meeting Date CUSIP Ticker EXPEDIA, INC. 6/17/14 30212P303 EXPE Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For GEORGE "SKIP" BATTLE* For PAMELA L. COE For BARRY DILLER For JONATHAN L. DOLGEN For CRAIG A. JACOBSON* For VICTOR A. KAUFMAN For PETER M. KERN* For DARA KHOSROWSHAHI For JOHN C. MALONE For JOSE A. TAZON For For 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Issuer Against Against 4.STOCKHOLDERS PROPOSAL REGARDING A REPORT CONCERNING POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Company Name Meeting Date CUSIP Ticker F5 NETWORKS INC. 3/13/14 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: A. GARY AMES For 1B.ELECTION OF DIRECTOR: STEPHEN SMITH For For 2.APPROVE THE F5 NETWORKS, INC. 2 Issuer For For 3.RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer For For 4.ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Company Name Meeting Date CUSIP Ticker FACEBOOK INC. 5/22/14 30303M102 FB Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For MARC L. ANDREESSEN For ERSKINE B. BOWLES For S.D. DESMOND-HELLMANN For DONALD E. GRAHAM For REED HASTINGS For SHERYL K. SANDBERG For PETER A. THIEL For MARK ZUCKERBERG For For 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Against Against 3.A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. Security Holder Against Against 4.A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Security Holder Against Against 5.A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Security Holder Against Against 6.A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. Security Holder Against Against 7.A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. Security Holder Company Name Meeting Date CUSIP Ticker FARO TECHNOLOGIES INC. 5/29/14 FARO Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For STEPHEN R. COLE For MARVIN R. SAMBUR, PH.D. For JAY W. FREELAND For For 2.THE RATIFICATION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Issuer For For 3.NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer For For 4.THE APPROVAL OF THE COMPANY'S 2 Issuer For For 5.THE APPROVAL OF THE MATERIAL TERMS OF PERFORMANCE GOALS FOR PURPOSES OF CODE SECTION 162(M) Issuer Company Name Meeting Date CUSIP Ticker FINANCIAL ENGINES INC. 5/20/2014 FNGN Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For BLAKE R. GROSSMAN For ROBERT A. HURET For JEFFREY N. MAGGIONCALDA For For 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS FINANCIAL ENGINES' INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer For For 3.APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE 2 Issuer For For 4.ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP Ticker FLEETMATICS GROUP 8/19/13 G35569105 FLTX Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1AELECTION OF DIRECTOR: ANDREW FLETT For 1BELECTION OF DIRECTOR: JACK NOONAN For For 2ATO REAPPOINT PRICEWATERHOUSECOOPERS AS AUDITORS OF THE COMPANY Issuer For For 2BTO AUTHORIZE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS OF THE COMPANY Issuer For For 3TO AUTHORIZE THE DIRECTORS TO FIX THE REMUNERATION OF THE DIRECTORS Issuer For For 4TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2 Issuer For For 5TO RENEW THE DIRECTORS' AUTHORITY TO ISSUE ORDINARY SHARES IN THE CAPITAL OF THE COMPANY Issuer For For 6TO APPROVE THE HOLDING OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY AT SUCH LOCATION AS MAY BE DETERMINED BY THE DIRECTORS Issuer For For S7TO RENEW THE DIRECTORS' AUTHORITY TO ISSUE ORDINARY SHARES IN THE CAPITAL OF THE COMPANY ON A NON-PRE-EMPTIVE BASIS Issuer Company Name Meeting Date CUSIP Ticker FMC CORPORATION 4/29/14 FMC Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: K'LYNNE JOHNSON For 1B.ELECTION OF DIRECTOR: WILLIAM H. POWELL For 1C.ELECTION OF DIRECTOR: VINCENT R. VOLPE, JR. For For 2.RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3.APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP Ticker FOREST LABORATORIES, INC. 8/8/13 FRX Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer Against 1AELECTION OF DIRECTOR: HOWARD SOLOMON For 1BELECTION OF DIRECTOR: NESLI BASGOZ, MD For 1CELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN Against 1DELECTION OF DIRECTOR: KENNETH E. GOODMAN For 1EELECTION OF DIRECTOR: VINCENT J. INTRIERI For 1FELECTION OF DIRECTOR: PIERRE LEGAULT For 1GELECTION OF DIRECTOR: GERALD M. LIEBERMAN Against 1HELECTION OF DIRECTOR: LAWRENCE S. OLANOFF, MD For 1IELECTION OF DIRECTOR: LESTER B. SALANS, MD For 1JELECTION OF DIRECTOR: BRENTON L. SAUNDERS For 1KELECTION OF DIRECTOR: PETER J. ZIMETBAUM, MD For For 2APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Against For 3APPROVAL OF AMENDMENTS TO THE COMPANY'S 2 Issuer For For 4RATIFICATION OF THE SELECTION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker FORUM ENERGY TECHNOLOGIES, INC. 5/16/14 34984V100 FET Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For EVELYN M. ANGELLE For JOHN A. CARRIG For ANDREW L. WAITE For For 2.ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer For For 3.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Company Name Meeting Date CUSIP Ticker THE FRESH MARKET, INC. 6/3/14 35804H106 TFM Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For CRAIG CARLOCK For RICHARD NOLL For MICHAEL TUCCI For For 2.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer For For 3.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 Issuer Company Name Meeting Date CUSIP Ticker FUSION-IO, INC. 11/21/13 36112J107 FIO Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For H. RAYMOND BINGHAM For SCOTT D. SANDELL For For 2.THE RATIFICATION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Issuer For For 3.THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES INC. 5/7/14 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: JOHN F. COGAN Against 1B.ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON For 1C.ELECTION OF DIRECTOR: CARLA A. HILLS For 1D.ELECTION OF DIRECTOR: KEVIN E. LOFTON For 1E.ELECTION OF DIRECTOR: JOHN W. MADIGAN For 1F.ELECTION OF DIRECTOR: JOHN C. MARTIN For 1G.ELECTION OF DIRECTOR: NICHOLAS G. MOORE For 1H.ELECTION OF DIRECTOR: RICHARD J. WHITLEY For 1I.ELECTION OF DIRECTOR: GAYLE E. WILSON For 1J.ELECTION OF DIRECTOR: PER WOLD-OLSEN For For 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Issuer For For 4.TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Issuer For Against 5.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Issuer Against Against 6.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Security Holder Against Against 7.TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Security Holder Company Name Meeting Date CUSIP Ticker GOOGLE, INC. 5/14/14 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For LARRY PAGE For SERGEY BRIN For ERIC E. SCHMIDT For L. JOHN DOERR For DIANE B. GREENE For JOHN L. HENNESSY For ANN MATHER For PAUL S. OTELLINI For K. RAM SHRIRAM For SHIRLEY M. TILGHMAN For For 2.THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.THE APPROVAL OF 2 Issuer Against Against 4.A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Security Holder Against Against 5.A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Security Holder Against Against 6.A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Security Holder Against Against 7.A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Security Holder Against Against 8.A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Security Holder Company Name Meeting Date CUSIP Ticker HEALTHCARE SERVICES GROUP, INC. 5/27/14 HCSG Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For DANIEL P. MCCARTNEY For ROBERT L. FROME For ROBERT J. MOSS For JOHN M. BRIGGS For DINO D. OTTAVIANO For THEODORE WAHL For MICHAEL E. MCBRYAN For DIANE S. CASEY For JOHN J. MCFADDEN For For 2.TO APPROVE AND RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS CURRENT FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 3.TO CONSIDER AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 4.TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING MAJORITY ELECTION OF DIRECTORS, IF PROPERLY PRESENTED. Security Holder Against Against 5.TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD, IF PROPERLY PRESENTED. Security Holder Company Name Meeting Date CUSIP Ticker Hexcel Corporation 5/8/14 HXL Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: NICK L. STANAGE For 1B.ELECTION OF DIRECTOR: JOEL S. BECKMAN For 1C.ELECTION OF DIRECTOR: LYNN BRUBAKER For 1D.ELECTION OF DIRECTOR: JEFFREY C. CAMPBELL For 1E.ELECTION OF DIRECTOR: SANDRA L. DERICKSON For 1F.ELECTION OF DIRECTOR: W. KIM FOSTER For 1G.ELECTION OF DIRECTOR: THOMAS A. GENDRON For 1H.ELECTION OF DIRECTOR: JEFFREY A. GRAVES For 1I.ELECTION OF DIRECTOR: DAVID C. HILL For 1J.ELECTION OF DIRECTOR: DAVID L. PUGH For For 2.ADVISORY VOTE TO APPROVE 2 Issuer For For 3.RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Company Name Meeting Date CUSIP Ticker JUNIPER NETWORKS INC. 5/21/14 48203R104 JNPR Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1.1ELECTION OF DIRECTOR: PRADEEP SINDHU For 1.2ELECTION OF DIRECTOR: ROBERT M. CALDERONI For 1.3ELECTION OF DIRECTOR: MARY B. CRANSTON For 1.4ELECTION OF DIRECTOR: J. MICHAEL LAWRIE For 1.5ELECTION OF DIRECTOR: DAVID SCHLOTTERBECK For 1.6ELECTION OF DIRECTOR: SHAYGAN KHERADPIR For 1.7ELECTION OF DIRECTOR: KEVIN DENUCCIO For 1.8ELECTION OF DIRECTOR: GARY DAICHENDT For For 2.RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. Issuer For For 3.APPROVAL OF A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Issuer Company Name Meeting Date CUSIP Ticker MICROCHIP TECHNOLOGY INCORPORATED 8/16/13 MCHP Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For STEVE SANGHI For MATTHEW W. CHAPMAN For L.B. DAY For ALBERT J. HUGO-MARTINEZ For WADE F. MEYERCORD For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Issuer For For 3.PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. Issuer Company Name Meeting Date CUSIP Ticker MICROS SYSTEMS, INC 11/22/13 MCRS Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: PETER A. ALTABEF For 1B.ELECTION OF DIRECTOR: LOUIS M. BROWN, JR. For 1C.ELECTION OF DIRECTOR: B. GARY DANDO For 1D.ELECTION OF DIRECTOR: A.L. GIANNOPOULOS For 1E.ELECTION OF DIRECTOR: F. SUZANNE JENNICHES For 1F.ELECTION OF DIRECTOR: JOHN G. PUENTE For 1G.ELECTION OF DIRECTOR: DWIGHT S. TAYLOR For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2 Issuer For For 3.PROPOSAL TO AMEND THE COMPANY'S 1,200, Issuer For For 4.TO AMEND THE COMPANY'S STOCK OPTION PLAN TO EXTEND TERMINATION DATE OF THE PLAN FROM DECEMBER 31, 2014, TO DECEMBER 31, 2017 Issuer For For 5.PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Company Name Meeting Date CUSIP Ticker MONSANTO COMPANY 2/28/14 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: GREGORY H. BOYCE For 1B.ELECTION OF DIRECTOR: LAURA K. IPSEN For 1C.ELECTION OF DIRECTOR: WILLIAM U. PARFET For 1D.ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. For For 2.RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Issuer For For 3.ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Against Against 4.SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Security Holder Against Against 5.SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Security Holder Company Name Meeting Date CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/13/14 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For JEFFREY L. KODOSKY For DR. DONALD M. CARLTON For MICHAEL E. MCGRATH For For 2.TO INCREASE THE NUMBER OF SHARES RESERVED UNDER NI'S 1,000,000 SHARES. Issuer For For 3.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer For For 4.TO CONSIDER AND APPROVE AN ADVISORY (NON-BINDING) PROPOSAL CONCERNING OUR EXECUTIVE COMPENSATION PROGRAM. Issuer Company Name Meeting Date CUSIP Ticker NETAPP, INC 9/13/13 64110D104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: DANIEL J. WARMENHOVEN For 1B.ELECTION OF DIRECTOR: NICHOLAS G. MOORE For 1C.ELECTION OF DIRECTOR: THOMAS GEORGENS For 1D.ELECTION OF DIRECTOR: JEFFRY R. ALLEN For 1E.ELECTION OF DIRECTOR: ALAN L. EARHART For 1F.ELECTION OF DIRECTOR: GERALD HELD For 1G.ELECTION OF DIRECTOR: T. MICHAEL NEVENS For 1H.ELECTION OF DIRECTOR: GEORGE T. SHAHEEN For 1I.ELECTION OF DIRECTOR: ROBERT T. WALL For 1J.ELECTION OF DIRECTOR: RICHARD P. WALLACE For 1K.ELECTION OF DIRECTOR: TOR R. BRAHAM For 1L.ELECTION OF DIRECTOR: KATHRYN M. HILL For For 2.AMENDMENT & RESTATEMENT OF 1(I) INCREASE SHARE RESERVE BY AN ADDITIONAL 10,000,; (II) REMOVE CERTAIN LIMITATIONS REGARDING NUMBER OF SHARES THAT MAY BE GRANTED IN RESPECT OF CERTAIN EQUITY AWARDS & INSTEAD IMPLEMENT A FUNGIBLE SHARE PROVISION; (III) INCREASE NUMBER OF SHARES & PERFORMANCE UNITS THAT MAY BE GRANTED PURSUANT TO AWARDS UNDER CERTAIN EQUITY COMPENSATION PROGRAMS; (IV) AMEND PERFORMANCE CRITERIA THAT MAY BE USED AS A BASIS FOR ESTABLISHING PERFORMANCE-BASED COMPENSATION. Issuer For For 3.TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 5,000, Issuer For For 4.ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer For For 5A.TO APPROVE AMENDMENTS TO ARTICLE VI OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS Issuer For For 5B.TO APPROVE AMENDMENTS TO ARTICLE X OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS. Issuer For Against 6.TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING CERTAIN LIMITS ON ACCELERATION OF EXECUTIVE PAY, IF PROPERLY PRESENTED AT THE STOCKHOLDER MEETING. Issuer For For 7.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 25, 2014. Issuer Company Name Meeting Date CUSIP Ticker OXFORD IMMUNOTEC GLOBAL PC 6/12/14 G6855A103 OXFD Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer Against O1AN ORDINARY RESOLUTION TO ELECT HERM ROSENMAN AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE 2 For O2TO ELECT PATRICIA RANDALL AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT THE 2 For For O3TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS OUR U.K. STATUTORY AUDITOR AND U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2013 Issuer For For O4TO APPROVE THE RE-APPOINTMENT OF ERNST & YOUNG LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006 Issuer For For O5TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION FOR FISCAL YEAR ENDED DECEMBER 31, 2014 Issuer For For O6AN ORDINARY RESOLUTION TO RECEIVE THE U.K. STATUTORY ANNUAL ACCOUNTS AND REPORTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013 Issuer For For O7A NON-BINDING ADVISORY NATURE TO APPROVE OUR U.K. STATUTORY DIRECTORS' ANNUAL REPORT ON REMUNERATION Issuer For For O8AN ORDINARY RESOLUTION TO APPROVE OUR U.K. STATUTORY DIRECTORS REMUNERATION POLICY Issuer For For O9TO AUTHORIZE OUR BOARD TO ALLOT ORDINARY SHARES AND RIGHTS OVER ORDINARY SHARES UP TO MAXIMUM NOMINAL AMOUNT OF 100,000 POUNDS Issuer For For S10TO AUTHORIZE THE DISAPPLICATION OF U.K. STATUTORY RIGHTS OF PREEMPTION, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Issuer For For S11APPROVE AMENDMENT OF ARTICLES 13.1, 72 AND 73 OF OUR ARTICLES OF ASSOCIATION TO CHANGE QUORUM REQUIREMENT FOR GENERAL MEETINGS Issuer For For S12AMENDMENT OF ARTICLE Issuer Company Name Meeting Date CUSIP Ticker PERKINELMER INC. 4/22/14 PKI Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For 1A.ELECTION OF DIRECTOR: PETER BARRETT For 1B.ELECTION OF DIRECTOR: ROBERT F. FRIEL For 1C.ELECTION OF DIRECTOR: NICHOLAS A. LOPARDO For 1D.ELECTION OF DIRECTOR: ALEXIS P. MICHAS For 1E.ELECTION OF DIRECTOR: JAMES C. MULLEN For 1F.ELECTION OF DIRECTOR: VICKI L. SATO, PH.D. For 1G.ELECTION OF DIRECTOR: KENTON J. SICCHITANO For 1H.ELECTION OF DIRECTOR: PATRICK J. SULLIVAN For For 2.TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS PERKINELMER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR Issuer For For 3.TO APPROVE, BY NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION Issuer For For 4.TO RE-APPROVE THE PERKINELMER, INC. 2 Issuer Company Name Meeting Date CUSIP Ticker PERRIGO COMPANY 11/13/13 PRGO Vote MRV Proposal Proposed by Issuer or Security Holder For Director Issuer For For 1. ADOPTING THE TRANSACTION AGREEMENT, DATED JULY 28, 2013, BETWEEN AND AMONG ELAN CORPORATION, PLC ("ELAN"), PERRIGO COMPANY ("PERRIGO"), LEOPARD COMPANY, HABSONT LIMITED AND PERRIGO COMPANY LIMITED (F/K/A BLISFONT LIMITED) ("NEW PERRIGO") (THE ''TRANSACTION AGREEMENT") AND APPROVING THE MERGER.
